[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic:       $8,018.68
Non-economic:       ___None__
                         Total:       $8,018.68 (Plus court costs)
   Percentage of Negligence of: Plaintiff:          None
                     Defendant:        __100%__ Total:          100%
Judgment may enter for the plaintiff and against the defendant, Carmine Moffo III, in the sum of $8,018.68, together with court costs. CT Page 1274
It is further adjudged that the defendant pay to the plaintiff a weekly sum of $25.00, beginning February 1, 2000, until the total amount is fully paid.
Kremski, J.T.R.